DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 102
Claims 1, 4 through 6, 9, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication, JP 2008-277509 (hereinafter “JP’509”)1.
Claim 1:  JP’509 discloses a component supply device (e.g. 1, in fig. 1) including a main body (e.g. 2) provided with an introducing region [opening in 2 that allows a front portion of 21 to fit therein, see Figs. 1 to 3] into which a component supply tape (5, in Fig. 2) holding components (e.g. 4) is introduced, and configured to supply the components to a component supply position (located under 9, 11, in Fig. 3) by sending 
a rear sender (e.g. 34A, 34B, 54, in Fig. 5) and a front sender (e.g. 28A, 28B, in Fig. 5) provided along the longitudinal direction of the component supply tape with respect to the main body, the rear sender configured to send the component supply tape to the front sender, the front sender configured to send the component supply tape to the component supply position [note direction of tape in Fig. 5];
a tape supporter (e.g. 32, 28C, in Fig. 5) insertable into the introducing region while supporting the component supply tape; and
a clamping mechanism (e.g. 42) configured to sandwich and hold at least a part of a supported part of the component supply tape supported by the tape supporter with respect to the tape supporter, such that the component supply tape is introduced from the clamping mechanism into the rear sender by inserting the tape supporter into the introducing region with the component supply tape held by the clamping mechanism (e.g. ¶¶ [0045] to [0049]);
wherein the tape supporter holds the component supply tape in a detached state [at tape collecting unit 22, in Fig. 5] away from the introducing region and can be inserted into the introducing region while holding the component supply tape (e.g. ¶¶ [0035],  [0037]).
Claim 4:  JP’509 discloses the component supply device according to claim 1, wherein the tape supporter includes an indexer (e.g. 45, in Fig. 5) configured to indicate a leading end position in a longitudinal direction of the supported part supported by the tape supporter (e.g. ¶ [0078]).
Claims 5 and 14:  JP’509 discloses the component supply device according to claims 1 and 4, respectively, comprising: a mover (e.g. 23A, 23B) configured to insert and detach the tape supporter into and from the introducing region while coupling the tape supporter to the main body (e.g. Fig. 5, ¶ [0036]).
Claims 6 and 17:  JP’509 discloses the component supply device according to claims 1 and 4, respectively, wherein the tape supporter is insertable into and detachable from the introducing region separately from the main body (along with 13, 14 of 21, ¶¶ [0031], [0036]).
Claims 9 and 20:  JP’509 discloses a surface mounting machine comprising:  
the component supply device according to claim 1 and 4, respectively; and 
a head (e.g. 11) configured to mount the components supplied from the component supply device on a board (e.g. ¶ [0027]).

Response to Arguments
Applicants’ arguments with respect to Claim 1 [pages 9 to 11 of submission, Section II with the heading “Rejections Under 35 U.S.C. 102/103”] regarding the references applied in the Final Rejection (dated November 24, 2021) have been fully considered, but are moot because the new grounds of rejection above does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments filed with the submission [page 12-13, Section III under the heading “Response to the Advisory Action”] have been fully considered, but have not been deemed to be found as persuasive.  More specifically, the wherein clause of 

Allowable Subject Matter
Claims 2, 3, 10 through 13, 15, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Non-Patent Literature Publication entitled “A Novel Pick-Up and Place Process for FO-WLP Using Tape Expansion Machine Device” to Takyu et al, discloses a component supply tape for holding components to be mounted (see Fig. 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The interpretation of JP’509 has been taken from a Machine Translation in English, a copy of which was provided in a previous office action (Advisory Action, dated February 8, 2022).